Citation Nr: 0632556	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-28 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for hearing loss.

2. Entitlement to service connection for tinnitus.





ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1968 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming. 

The matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

After the record was forwarded to the Board, the United 
States Court of Appeals for Veterans Claims held that in a 
new and material evidence claim, the VCAA notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  



While the RO provided the VCAA notice in December 2003 and 
January 2004, the notice does not meet the standard of Kent 
as to the type of evidence necessary to substantiate the 
element of service connection that were found insufficient in 
the previous denial. 

The Board is deferring appellate review of the claim of 
service connection for tinnitus. 

To ensure due process of law, the claim is REMANDED for the 
following action: 

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and 
Kent v. Nicholson, 20 Vet.App. 1 (2006) 
(In a new and material evidence claim, the 
notice must include notice of the evidence 
and information that is necessary to 
reopen the claim and the evidence and 
information that is necessary to establish 
the underlying claim for the benefit 
sought.).  In the notice, identify the 
basis for the prior denial of the claim in 
June 1995. 

2. After the above development, adjudicate 
the claim. If the claim remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


